Mr. Justice SNYder
delivered tlie opinion of the court.
The registrar was requested to record a deed in which the owners of a' farm constituted an easement in favor of the Water Resources Authority of Puerto Rico to run electric wires across the farm which was subject to a mortgage in favor of the Federal Land Bank. The mortgage provided that “the mortgage debtor agrees not to constitute any easement on the farm without the consent in writing of the creditor hank”. Frank Martinez executed the deed on behalf of the mortagee consenting to the constitution of the easement. The registrar refused to record the deed on the ground that the power of attorney authorizing Martinez to act for the bank does not empower him to consent to the constitution of an easement.
 The power of attorney authorizes Martinez “... To release and satisfy of record or otherwise real estate mortgages or other obligations taken by the Federal Land Bank of Baltimore in the conduct of its business in the Island of Puerto Rico...”. The registrar argues that it does not cover the case before us as it does not expressly authorize Martinez to constitute an easement.
We believe the registrar erred because Martinez did not constitute an easement. That was done by the owners of the farm. What Martinez did was to relieve the debtor of his obligation not to constitute an easement without the consent of the bank. The power of attorney was sufficient for this purpose since it authorized Martinez to “release... obligations taken by the Federal Land Bank ... ”.
The ruling of the registrar will be reversed and he will be ordered to record the deed constituting the easement.